Mr. Justice Leech delivered the opinion of the court: This is a claim filed by Dock Kenneth Jolly, claimant, alleging that he was on the 28th day of November, 1926, a regular and enlisted member of the military force of the State of Illinois, as a private in Troop “G”, One Hundred Sixth Cavalry, Illinois National Guard, and was on duty on the twenty-eighth day of November, 1926, at the Illinois State Fair Grounds near Springfield, Illinois, pursuant to orders from his troop commander. That on the twenty-eighth day of November, 1926, while in the discharge of his regular military duties, the claimant was commanded by his troop commander, Captain Bert Bringle, to participate in the regular troop drill and while in the discharge of his duty the plaintiff while mounted on his horse was kicked by a horse ridden by Corporal Cummings of the same troop. The claimant further alleges that the knee-cap of his left leg was broken causing the plaintiff great bodily injury and that he was disabled and so remained for a long time and does still suffer great pain by reason of such injury and that he has been incapacitated from his duties and business and is not able to work at the present time. The Attorney General of the State of Illinois in his statement admits the injury. The testimony shows that the claimant had no children under sixteen years of age. He now has a 25% partial permanent disability to his leg as a result of his injury. The claimant receives compensation from the Illinois National Guard except the partial permanent disability. “In every case where an officer or enlisted man of the National Guard or Naval Reserve shall be injured, wounded or killed while performing his duty as an officer or enlisted man in pursuance of orders from the Commander-In-Chief, said officer or enlisted man, or his heirs or dependents, shall have a claim against the State for financial help or assistance, and the State Court of Claims shall act on and adjust the same as the merits of each case may demand. Pending action of the Court of Claims, the commander-in-chief is authorized to receive emergency needs upon recommendation of a board of three officers, one of whom shall be an officer of the medical department.” Smith-Hurd’s Illinois Revised Statutes, 1927, Chapter 129, paragraph 143, page 2677. The Attorney General has computed the amount due the claimant in accordance with the Workmen’s Compensation Law. We are of the opinion that this claim should be allowed, and therefore, allow the sum of $650.00.